Exhibit 10.72

BAKER HUGHES INCORPORATED

PERFORMANCE UNIT AWARD AGREEMENT

AWARD OF PERFORMANCE UNITS

The Compensation Committee (the “Committee”) of the Board of Directors of Baker
Hughes Incorporated, a Delaware corporation (the “Company”), pursuant to the
Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive Plan (the
“Plan”), hereby awards to you, the above named Participant, effective as of the
Grant Date set forth above (the “Grant Date”), that number of Performance Units
set forth above (each, a “Performance Unit”, and collectively, the “Performance
Units”), on the terms and conditions set forth in this Performance Unit Award
Agreement (this “Agreement”).

Each Performance Unit provides you an opportunity to earn a cash payment based
upon the achievement of certain performance goals established by the Committee
(the “Performance Goals”) for the three-year period beginning January 1 of the
year of the Grant Date and ending December 31 three years after the Grant Date
(the “Performance Period”). The Performance Goals and the formulas for
determining the amounts payable under this Agreement established by the
Compensation Committee are available for your review on the Baker Hughes Direct
website at www.bakerhughesdirect.com. The Committee may not increase the amount
payable under this Agreement.

If the Performance Goals are not achieved at a minimum level of performance and
a Change in Control of the Company has not occurred on or before the last day of
the Performance Period, then the award pursuant to this Agreement shall lapse
and be forfeited as of the end of the Performance Period.

The Committee’s determination of whether the Performance Goals applicable to
this Agreement are achieved shall be binding upon all persons.

Any amount payable to you pursuant to this Agreement will be paid to you by the
Employer by March 15, after the end of the Performance Period (the “Scheduled
Payment Date”), unless otherwise provided under the attached Terms and
Conditions of Performance Unit Award Agreements (dated January 25, 2012) (the
“Terms and Conditions”). Such payment will be made to you in exchange for the
Performance Units and thereafter you shall have no further rights with respect
to such Performance Units or this Agreement.

If a Change in Control of the Company occurs or your employment with the Company
and Affiliates terminates on or before the last day of the Performance Period,
your rights to the Performance Units and a payment under this Agreement will be
determined as provided in the Terms and Conditions.



--------------------------------------------------------------------------------

The Performance Units that are awarded hereby to you shall be subject to the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of such Performance Units and the obligation to forfeit and
surrender such Performance Units.

The Performance Units and your rights under this Agreement may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of (other than by will or the applicable laws of descent and
distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company Group shall not be bound thereby.

Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Plan or the Terms and Conditions.

In accepting the award of Performance Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan, this
Agreement and the Terms and Conditions. The shares of Common Stock (the
“shares”) that may be issued under this Plan are registered with the Securities
and Exchange Commission (“SEC”) under a Registration Statement on Form S-8. A
Prospectus describing the Plan and the shares and the Terms and Conditions can
be found on the Baker Hughes Direct website at www.bakerhughesdirect.com. You
may obtain a copy of the Plan Prospectus by requesting it from the Company.

 

BAKER HUGHES INCORPORATED    Martin S. Craighead—President and CEO



--------------------------------------------------------------------------------

BAKER HUGHES INCORPORATED

TERMS AND CONDITIONS

OF

PERFORMANCE UNIT AWARD AGREEMENTS

(January 25, 2012)

These Terms and Conditions are applicable to a performance unit granted pursuant
to the Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive
Plan (the “Plan”) and are incorporated as part of the Performance Unit Agreement
setting forth the terms of such performance unit (the “Agreement”).

 

1. CHANGE IN CONTROL/TERMINATION OF EMPLOYMENT. The following provisions will
apply in the event a Change in Control of the Company occurs, or your employment
with the Company and all Affiliates (collectively, the “Company Group”)
terminates, before the last day of the Performance Period (as that term is
defined in the Performance Unit Agreement awarded to you (the “Agreement”)).

1.1 Termination Generally. If your employment with the Company Group terminates
on or before the last day of the Performance Period for any reason other than
one of the reasons described in Sections 1.2 through 1.5 below, all of your
rights in the Agreement, including all rights to the Performance Units granted
to you, will lapse and be completely forfeited on the date your employment
terminates.

1.2 Change in Control. If a Change in Control of the Company occurs on or before
the last day of the Performance Period and your employment with the Company
Group does not terminate before the date the Change in Control of the Company
occurs, then the Company will pay to you in cash an amount determined under the
following formula in lieu of any other amounts under the Agreement:

(1) multiplied by (2) multiplied by (3) divided by (4)

where (1) is $100, (2) is the number of Performance Units that were awarded to
you under the Agreement, (3) is the number of days from (and including) the
first day of the Performance Period to (and including) the date the Change in
Control of the Company occurs, and (4) is the number of days during the
Performance Period. Any amount payable to you pursuant to this Section 1.2 will
be paid by the Company to you (a) ten (10) business days after the date the
Change in Control of the Company occurs if the Change in Control of the Company
qualifies as a change in the ownership or effective control of the corporation,
or in the ownership of a substantial portion of the assets of the corporation,
within the meaning of section 409A of the Internal Revenue Code of 1986, as
amended and the Department of Treasury rules and regulations issued thereunder,
or (b) on the Scheduled Payment Date if the Change in Control of the Company
does not so qualify. Such payment will be made to you in exchange for the
Performance Units and thereafter you shall have no further rights with respect
to such Performance Units or the Agreement and the Company Group will have no
further obligations to you pursuant to the Performance Units or the Agreement.

 

1



--------------------------------------------------------------------------------

1.3 Disability. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you become permanently disabled before
the last day of the Performance Period and while in the active employ of one or
more members of the Company Group, then the number of Performance Units issued
to you under the Agreement shall automatically be reduced (without action by you
and/or the Company) on the date your employment relationship with the Company
terminates to that number of Performance Units determined under the following
formula (the “Disability Adjusted Performance Units”):

(1) multiplied by (2) multiplied divided by (3)

where (1) is the number of Performance Units that were awarded to you under the
Agreement, (2) is the number of days from (and including) the first day of the
Performance Period to (and including) the day you become permanently disabled,
and (3) is the number of days during the Performance Period. The excess of the
Performance Units that were originally awarded to you under the Agreement over
the Disability Adjusted Performance Units shall be immediately forfeited on the
date of the termination of your employment relationship with the Company Group
due to your becoming permanently disabled. Any amount payable to you pursuant to
this Section 1.3 will be paid on the Scheduled Payment Date.

For purposes of this Section 1.3, you will be “permanently disabled” if you
(a) are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) are, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company Group.

1.4 Death. Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you die before the last day of the
Performance Period and while in the active employ of one or more members of the
Company Group, then the number of Performance Units issued to you under the
Agreement shall automatically be reduced (without action by you and/or the
Company) on the date your employment relationship with the Company terminates to
that number of Performance Units determined under the following formula (the
“Deceased Adjusted Performance Units”):

(1) multiplied by (2) divided by (34)

where (1) is the number of Performance Units that were awarded to you under the
Agreement, (2) is the number of days from (and including) the first day of the
Performance Period to (and including) the date of your death, and (3) is the
number of days during the Performance Period. The excess of the Performance
Units that were originally awarded to you under the Agreement over the Deceased
Adjusted Performance Units shall be immediately forfeited on the date of the
termination of your employment relationship with the Company Group due to death.
Any amount payable to you pursuant to this Section 1.4 will be paid on the
Scheduled Payment Date. Such payment will be

 

2



--------------------------------------------------------------------------------

made in exchange for the Performance Units and thereafter your estate and heirs,
executors, administrators shall have no further rights with respect to such
Performance Units or the Agreement and the Company Group will have no further
obligations pursuant to the Performance Units or the Agreement.

1.5 Retirement. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if your employment with the Company Group
terminates as a result of your Retirement before the last day of the Performance
Period, then the number of Performance Units issued to you under the Agreement
shall automatically be reduced (without further action by you and/or the
Company) on the date your employment relationship with the Company Group
terminates to that number of Performance Units determined under the following
formula (the “Retirement Adjusted Performance Units”):

(1) multiplied by (2) divided by (3)

where (1) is the number of Performance Units that were originally awarded to you
under the Agreement, (2) is the number of days from (and including) the first
day of the Performance Period to (and including) the day before the date your
employment relationship with the Company Group terminates due to Retirement, and
(3) is the number of days during the Performance Period. The excess of the
Performance Units that were originally awarded to you under the Agreement over
the Retirement Adjusted Performance Units shall be immediately forfeited on the
date of the termination of your employment relationship with the Company Group
due to Retirement. Any amount payable to you pursuant to this Section 1.5 will
be paid on the Scheduled Payment Date. For purposes of this Section 1.5, the
term “Retirement” means the voluntary termination of your employment
relationship with the Company Group on or after the date on which the sum of
your whole (not rounded up) years of age and service with the Company Group
equals 65.

 

2. PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group,
during the Performance Period or within two years after the date your employment
with the Company Group terminates, then your right to receive payment under the
Agreement, to the extent still outstanding at that time, shall be completely
forfeited. A “Prohibited Activity” shall be deemed to have occurred, as
determined by the Committee in its sole and absolute discretion, if you divulge
any non-public, confidential or proprietary information of the Company or of its
past, present or future affiliates (collectively, the “Baker Hughes Group”), but
excluding information that (a) becomes generally available to the public other
than as a result of your public use, disclosure, or fault, or (b) becomes
available to you on a non-confidential basis after your employment termination
date from a source other than a member of the Baker Hughes Group prior to the
public use or disclosure by you, provided that such source is not bound by a
confidentiality agreement or otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.

 

3.

TAX WITHHOLDING. To the extent that the receipt of the Performance Units or any
payment pursuant to the Agreement results in income, wages or other compensation
to

 

3



--------------------------------------------------------------------------------

  you for any income, employment or other tax purposes with respect to which the
Company has a withholding obligation, you shall deliver to the Company at the
time of such receipt or payment, as the case may be, such amount of money as the
Company may require to meet its obligation under applicable tax laws or
regulations, and, if you fail to do so, the Company is authorized to withhold
from any payment under the Agreement or from any cash or stock remuneration or
other payment then or thereafter payable to you any tax required to be withheld
by reason of such taxable income, wages or compensation.

 

4. NONTRANSFERABILITY. The Agreement is not transferable by you otherwise than
by will or by the laws of descent and distribution.

 

5. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Performance
Units shall not affect in any way the right or power of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

6. PERFORMANCE UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall not
have the voting rights or any of the other rights, powers or privileges of a
holder of the stock of the Company with respect to the Performance Units that
are awarded hereby.

 

7. EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be
considered to be in the employment of the Company Group as long as you have an
employment relationship with the Company Group. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

 

8. NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement,
and no provision of the Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

 

9. LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan.

 

10. EMPLOYER LIABLE FOR PAYMENT. Except as specified in Section 1.2, the legal
entity that is a member of the Company Group and that is classified by the
Company Group as your employer (the “Employer”) is liable for the payment of any
amounts that become due under the Agreement.

 

11. DATA PRIVACY. The Company’s Human Resources Department in Houston, Texas
(U.S.A.) administers and maintains the data regarding the Plan, the awardees and
the performance units granted to awardees for all employees in the Company Group
worldwide.

 

4



--------------------------------------------------------------------------------

The data administered and maintained by the Company includes information that
may be considered personal data, including the name of the awardee, the award
granted and the number of performance units included in any award (“Employee
Personal Data”). From time to time during the course of your employment in the
Company Group, the Company may transfer certain of your Employee Personal Data
to Affiliates as necessary for the purpose of implementation, administration and
management of your participation in the Plan (the “Purposes”), and the Company
and its Affiliates may each further transfer your Employee Personal Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan (collectively, “Data Recipients”). The countries to which
your Employee Personal Data may be transferred may have data protection
standards that are different than those in your home country and that offer a
level of data protection that is less than that in your home country.

In accepting the award of the Performance Units set forth in the Agreement, you
hereby expressly acknowledge that you understand that from time to time during
the course of your employment in the Company Group the Company may transfer your
Employee Personal Data to Data Recipients for the Purposes. You further
acknowledge that you understand that the countries to which your Employee
Personal Data may be transferred may have data protection standards that are
different than those in your home country and that offer a level of data
protection that is less than that in your home country.

Further, in accepting the award of the Performance Units set forth in the
Agreement, you hereby expressly affirm that you do not object, and you hereby
expressly consent, to the transfer of your Employee Personal Data by the Company
to Data Recipients for the Purposes from time to time during the course of your
employment in the Company Group.

 

12. MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between these Terms and Conditions and the Plan provisions,
the Plan provisions will control. The terms “you” and “your” refer to the
Participant named in the Agreement. Capitalized terms that are not defined
herein shall have the meanings ascribed to such terms in the Plan or the
Agreement

 

5